Mr. Chief Justice TANEY
delivered the opinion of the court.
-This case came before the eourt some years ago, on an appeal from an interlocutory order of the Circuit Court, which , stated that the appéllants were entitled, to recover certain claims set out in their bill, and directed ah account to be taken by the master. It is reported 6 How. 206i The appeal was dismissed, upon the ground that an appeal would not lie from an interlocutory order, and the case was remanded to the court below, with directions to proceed to a final decree. Upon receiving this mandate the Circuit Court proceeded to take the account upon the principles stated in its interlocutory order; and when the report of the master came in, exceptions were taken to it on both sides. At the argument of these exceptions, it appears that the court reconsidered the opinion it had expressed on the merits in the interlocutory order; and believing that opinon to be incorrect, dismissed the complainants’ bill. The case now before us is an appeal from that decree.
The decree is undoubtedly right. For it conforms to. the opinions expressed by this court in relation to the matters now in controversy in the case between Fourniquet and wife and the present appellee, reported 7 How. 160; and again in the case between these appellants and Perkins the appellee, in the case reported in 14 How. 313. It is unnecessary- to state here the facts in the present case, or the matters in dispútelas they are fully set out in the cases referred to; and especially in the one last mentioned. For, in that case, the parties and the matters in dispute were the same with those now before the court.
The counsel for the appellants however objects to the decree of dismissal, because it was made, at the argument upon the ' exceptions to the master’s report, and is contrary to the opinion oh the merits expressed by the court in its interlocutory order..
*86But this objection cannot be maintained. The case was at final hearing at the argument upon the exceptions; and all of the previous , interlocutory orders in relation to the merits, were open for revision, and under the control of the court. This court so decided when the former appeal hereinbefore mentioned, was dismissed for want of jurisdiction. And if the court below, upon further reflection or examination, changed its opinion, after passing the order, or found that it was in conflict with the decision of this court, it was its duty to correct the error. The Circuit Court on this occasion has properly done so, and the decree of dismissal must be -affirmed with costs.

Order.

This cause Lame on to be heard, on the transcript of the record, from the Circuit Court of the United States, for the Eastern District of Louisiana, and was argued by counsel. On consideration whereof, it is now here ordered, adjudged, and decreed, by this court, that the decree of the said Circuit Court in this cause, be and the same is hereby affirmed with costs.